Atkinson, J.,
concurs in the foregoing dissent. The case differs from Barrett v. Atlanta (supra), which did not involve the city’s authority to expend public funds for protection of the pecuniary interests of the city which were directly involved, or the pecuniary interests of the general public that were directly involved, but concerned only the authority of the city to expend public funds to pay a reward for apprehension of an offender against the laws of the State for a crime committed upon an inhabitant of the city.